Citation Nr: 0721283	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left eye disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck condition.

3.  Entitlement to service connection for a right eye 
disorder.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served with the Army National Guard from February 
1976 to December 1986 with periods of active duty training 
which include from May 25, 1976, to September 7, 1976.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In November 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of those proceedings have been associated with the 
veteran's claims file.

In March 2005, this case was remanded for additional 
development and adjudication.  In addition to the issues 
noted above, the Board also remanded the issue of entitlement 
to service connection for residuals of a head injury, 
requesting that the RO issue a statement of the case for this 
issue.  The RO issued the statement of the case in November 
2006.  The veteran did not file a substantive appeal with 
respect to this issue and it became final.

The issue of entitlement to service connection for a neck 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left eye injury finding no evidence of permanent ocular 
injury  to the veteran's left eye; the RO notified the 
veteran of its decision and of his appellate rights; the 
veteran did not appeal this determination and the decision 
became final.

2.  No new and material evidence regarding the veteran's 
claim has been added to the record since the June 1993 RO 
decision; the evidence of record is cumulative and redundant, 
and does not, when considered with previous evidence of 
record, relate to an unestablished fact (nexus to service or 
confirmation of in-service stressor) necessary to 
substantiate the veteran's claim, nor raise a reasonable 
possibility of substantiating the claim.

3.  In an August 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
neck condition; the RO notified the veteran of its decision 
and of his appellate rights; the veteran did not appeal the 
decision within the allotted time and the decision became 
final.

4.  Evidence added to the record since the August 1995 rating 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the each of the claims for service connection.

5.  The evidence does not demonstrate that the appellant 
developed a right eye disability due to an injury suffered 
while on inactive duty training, or as a result an injury or 
disease incurred in or aggravated during a period of active 
duty or active duty for training service.  

6.  Headaches had their onset in active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for a left eye disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Subsequent to the final August 1995 rating decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a neck condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  A right eye condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6(d)(1), 3.303, 3.304 
(2006).

4.  Chronic post-traumatic headaches were incurred in active 
service.  §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(d)(1), 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.    See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The rule 
is effective November 9, 2000, with exceptions, to include 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  

Here, the RO, in letters dated in August 2002, May 2003, 
April 2005, and July 2006, provided the veteran with the 
notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b), including the evidence needed to show new and 
material evidence and his claims for service connection for 
left eye and neck conditions, and including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally notified of 
the types of evidence VA would assist him in obtaining and 
informed him that he should send information or evidence 
relevant to the claims to VA.  In addition, the RO provided 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding the claims, and 
also informed the veteran of the cumulative evidence 
previously provided to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, service personnel records, extensive post-service 
treatment records, VA examinations, the veteran's testimony 
before the Board, and statements submitted by the veteran and 
his representative in support of the claims.  The Board also 
notes that this case has been remanded for further 
development and adjudication, to include a VA examination and 
additional medical records.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A.	Left eye disorder.

After reviewing the record, and for reasons expressed below, 
the Board is of the opinion that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim for a left eye disorder.

In this case, evidence submitted after June 1993 consists of 
private and VA medical treatment records, as well as the 
veteran's own contentions.  

In this regard, the Board notes that the veteran's private 
and VA medical treatment records show occasional vision 
examinations, but these records do not indicate that the 
veteran has a current chronic left eye disability.  Rather 
these records contain complaints of ongoing issues related to 
the veteran's right eye, including assessments of mild 
nonproliferative diabetic retinopathy and anterior stromel 
haze, and dryness in the right eye.  The record even 
indicates that the veteran underwent surgery to his right eye 
in 2003.  There is, however, no similar history regarding the 
veteran's left eye.  

In this regard, the Board notes that service connection for a 
left eye condition was denied in June 1993 because the RO 
found no evidence of permanent ocular injury  to the 
veteran's left eye.  The RO concluded that a left eye injury 
was acute and transitory, having resolved without chronic 
residuals. The Board concludes therefore, that while the 
veteran has submitted volumes of new medical since the June 
1993 rating decision, this additional evidence is not 
material to the veteran's claim in that it does not address 
the bases of the original denial:  the lack of a chronic 
ongoing disability of the left eye.  These records do not 
relate to an unestablished fact necessary to substantiate the 
claim, and are therefore not "so significant that [they] must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2001).  

Finally, the Board notes that the veteran has testified 
before the Board and submitted statements in connection with 
the claim, including contentions that he has a left eye 
condition that is related to active service.  The veteran, 
however, has no medical training.  His assertions of medical 
causation are insufficient to reopen his claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  In this regard, the 
Board notes that, while the veteran can report his symptoms, 
his statements as to cause, onset or claimed aggravation must 
be supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that no new and 
material evidence relevant to the appellant's left eye claim 
has been submitted since the last final RO decision regarding 
the veteran's claim.  The evidence submitted does not relate 
to an unestablished fact necessary to substantiate the claim.  
As such, there is no new evidence that has raised a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, because new and material 
evidence has not been submitted, the claim of entitlement to 
service connection for a left eye disability is not reopened. 

B.  Neck condition.

The veteran next contends that his claim of entitlement to 
service connection for a neck condition should be reopened. 

Evidence associated with the claims folder since the August 
1995 RO decision denying the veteran's neck claim includes 
numerous private and VA medical records, VA examinations 
dated in December 2005 and July 2006, the veteran's testimony 
before the Board, and statements of the veteran and his 
representative in support of the claim.

Of particular significance are the medical records and the VA 
examinations dated in December 2005 and July 2006.  These 
records consistently note that the veteran  was involved in 
an automobile accident in July 1984 in which he hit his head 
on the windshield of the truck in which he was riding.  The 
veteran is service-connected for knee conditions related to 
this accident.  Since that time the veteran consistently 
complained of neck pain.  In addition, the July 2006 VA 
examiner notes that the veteran was involved in an accident 
during active service which caused a neck injury which led to 
surgical fusion of two or more of his cervical vertebral 
levels and that he reports neck pain every day since that 
time.  The July 2006 examination was primarily afforded in 
connection with the veteran's headache claim and did not 
offer a diagnosis of the veteran's neck disability.  The 
December 2005 VA examiner indicated a diagnosis of altanto-
axial instability for which occipital - C1-C2 fusions were 
performed in 1995.  In addition, the Board notes that the 
veteran testified in November 2004 that he has suffered from 
headaches and cervical spine pain since the 1984 automobile 
accident. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the August 1995 RO decision 
denying service connection for the veteran's condition and, 
when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of entitlement to service connection for a neck 
disability is reopened.

III.  Service Connection.

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  The term "active military, naval, or 
air service" includes active duty, and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.6(a) (2002) (emphasis added).  

A.  Right eye disability.

In this case, the veteran contends that his current right eye 
condition is the result of an injury that he sustained while 
on active duty for training in the Army Reserves.  
Specifically, the veteran states that, while attempting to 
repair a truck in 1982, he was struck in the eyes with brake 
fluid.  He was taken to the hospital and had his eyes 
flushed.  The veteran states that he has had trouble with his 
right eye ever since.  

Here, the Board notes that the veteran has been assessed with 
mild nonproliferative diabetic retinopathy, anterior stromel 
haze, and dryness in the right eye.  The record also 
indicates that the veteran underwent surgery to his right eye 
in 2003 for the removal of a tumor.  Unfortunately, none of 
the veteran's treatment records indicate that the veteran's 
right eye condition is related to his active service, to 
include the incident involving brake fluid in his eyes.  In 
addition, the veteran's discharge examination dated in 
February 1986 is silent regarding any right eye condition.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's right eye 
condition is related to his active service.  The 
preponderance of the evidence does not demonstrate that the 
veteran's right eye condition had its onset during his active 
duty for training service.  In this regard, the Board also 
notes that the veteran has been diagnosed with diabetes 
mellitus, and the medical records contain an assessment of 
the veteran's right eye of mild nonproliferative diabetic 
retinopathy.  This evidence suggests a possible alternative 
etiology for the veteran's right eye difficulties.  

Here, the Board notes that the veteran has not been afforded 
a VA examination in order to address whether the veteran's 
right eye condition is related to an incident of active 
service.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, the record contains no medical evidence 
indicating that the right eye condition is related to the 
veteran's active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the veteran is 
not necessary in this case.

While the veteran may feel that his right eye condition is 
related to his active service, the Board notes that, as a 
layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical evidence is against a finding linking the 
veteran's right eye condition to an incident of active 
service.  Accordingly, entitlement to service connection for 
this disability must therefore be denied.  




B.  Headaches.

In this case, the veteran has been diagnosed with chronic 
post-traumatic headaches.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current disability is related to a disease or 
injury in service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).   

Here, the veteran's medical records indicate that the veteran 
was involved in an automobile accident while on active duty 
for training in July 1984.  The veteran struck his head on 
the windshield of the truck in which he was riding and 
briefly lost consciousness.  The claims file indicates that 
the veteran has complained of headaches consistently since 
the time of the accident.  He is also service-connected for 
bilateral knee conditions relating to the same accident.  

In order to determine whether the veteran has a headache 
condition that his related to his active service, to include 
the July 1984 automobile accident, the veteran was afforded 
VA examinations dated in December 2005 and July 2006.  Both 
examiners indicated that the veteran's claims file had been 
reviewed in connection with the examinations and reports.  
The December 2005 examiner noted the veteran's medical 
history to include the July 1984 automobile accident, and 
noted that the veteran denied any prior history of 
significant headaches prior to the accident.  The veteran was 
noted to have headaches that, while waxing and waning, are 
present almost continually.  After examination, the veteran 
was diagnosed with chronic post-traumatic headaches.  
Regarding nexus to active service, the examiner stated that 
"[h]eadaches are secondary to the accident of 1983 (or 1984) 
given the clear temporal relationship of onset following the 
accident."  The July 2006 examiner also noted that veteran's 
medical history and accident in 1984.  This examiner noted 
the veteran's report that the veteran has had headaches since 
the accident.  These headaches were noted to be daily, and 
were usually relieved after a nap of one to two hours.  The 
examiner also indicated that the accident caused the 
veteran's neck injury, leading to surgical fusion of two or 
more of his cervical vertebral levels.  After examination, 
the veteran was diagnosed with chronic post-traumatic 
headaches "which, in my opinion, are at least as likely as 
not to be related either to the motor vehicle accident which 
occurred in service in the mid-1980s or to the subsequent 
cervical spine surgery."

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for chronic post-traumatic headaches 
is warranted.   Here, the Board notes that the RO essentially 
denied this claim on the basis that the veteran's service 
records showed no chronic disability to the veteran's head 
and because the VA examiners' opinions were based on medical 
history as reported by the veteran.  Even if the service 
records do not reflect complaint or treatment for a headache 
condition in active service, however, the United States Court 
of Appeal for the Federal Circuit (Federal Circuit) recently 
held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
that the lack of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible.  Id. at 
1336.  In the present case, the Board finds the veteran's 
account of his medical history credible, especially since he 
has reported that history in the record since the time of the 
accident.  Here, the Board observes that the veteran is 
competent to report the onset of symptoms during service that 
were later diagnosed as agoraphobia, and continued 
symptomatology since that time.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 
465, 469 70 (1994) (holding that lay testimony is competent 
if it is limited to matters that the witness has actually 
observed and is within the realm of the witness's personal 
knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  In Kowalski, however, 
the Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim of service 
connection for chronic post-traumatic headaches.  In reaching 
this determination, the Board notes that both VA examiners 
indicated that the veteran's headaches were the result of the 
July 1984 automobile accident. 

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the medical opinion evidence supports 
the veteran's claim, service connection for headaches is 
warranted.  And in this regard, the Board points out that the 
Court has cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, 
and indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003). 


ORDER

1.  New and material evidence has not been received and the 
veteran's appeal to reopen a claim for entitlement to service 
connection for a left eye disability is denied.

2.  New and material evidence having been received, the claim 
of entitlement to service connection for a neck condition is 
reopened; the appeal is granted to this extent only.

3.  Service connection for a right eye disability is denied.

4.  Service connection for chronic post-traumatic headaches 
is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a neck condition must be remanded for further action.

In this case, the record indicates that the veteran was 
involved in an automobile accident in July 1984 while on 
active duty for training, in which he hit his head on the 
windshield of the truck in which he was riding.  The veteran 
is service-connected for knee conditions related to this 
accident.  Since that time the veteran has consistently 
complained of neck pain.  In addition, the July 2006 VA 
examiner, who examined the veteran in connection with his 
headache claim, noted that the veteran was involved in an 
accident during active service which caused a neck injury 
which led to surgical fusion of two or more of his cervical 
vertebral levels and that he reports neck pain every day 
since that time.  Because, the July 2006 examination was 
primarily afforded in connection with the veteran's headache 
claim, the examiner did not offer a diagnosis of the 
veteran's neck disability or a nexus opinion regarding this 
condition.  A December 2005 VA examiner, however did find 
that the veteran had altanto-axial instability for which 
occipital - C1-C2 fusions were performed in 1995.  However, 
because this examination was also in connection with the 
veteran's headache condition, no nexus opinion was offered.  
In addition, the Board notes that the veteran testified in 
November 2004 that he has suffered from headaches and 
cervical spine pain since the 1984 automobile accident.

Based on the foregoing, the Board concludes that this matter 
should be remanded.  In this case, a VA examination is 
warranted to determine whether the veteran suffers from a 
cervical spine condition that is related to his active 
service, to include the July 1984 automobile accident.  See 
38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Prior to affording the veteran a pertinent VA examination, 
the RO should give the veteran an opportunity to submit all 
the relevant records that have not yet been associated with 
the veteran's claims file.  In this regard, the Board notes 
that the veteran is seen on a regular basis at the Charleston 
VA Medical Center.  Upon remand, therefore, the RO should 
update the file with treatment records from this facility 
dated since November 2006.  Here, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain any 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for any neck condition.  This should 
include medical and treatment records 
from the Charleston VA Medical Center 
dated since from November 2006 to the 
present.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for an 
appropriate VA examination in order to 
determine if the veteran suffers from a 
cervical spine condition that is related 
to his active service, to include the 
July 1984 automobile accident.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any neck, cervical spine or related 
disability found to be present.  All 
necessary tests should be conducted, and 
the examiner must specify any diagnoses.  
In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that such condition or conditions are 
related to the veteran's active service, 
to include the July 1984 automobile 
accident.  In this regard, the examiner 
is asked to comment on the veteran's 
service and post-service records, to 
include the December 2005 and July 2006 
VA examinations.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


